                Case 21-10527-JTD            Doc 42        Filed 03/08/21    Page 1 of 1



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE
In re:                                                 )     Chapter 11
                                                       )
CARBONLITE HOLDINGS LLC, et al.,                       )     Case No. 21-10527 (JTD)
                                                       )
                                  Debtors.             )     (Joint Administration Requested)

                    MOTION AND ORDER FOR ADMISSION PRO HAC VICE

                Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the
admission pro hac vice of Gabriel I. Glazer of Pachulski Stang Ziehl & Jones LLP, to represent the
debtors and debtors in possession, in the above-captioned proceeding.

Dated: March 8, 2021                             /s/ James E. O’Neill
                                                 James E. O’Neill (DE Bar No. 4042)
                                                 Pachulski Stang Ziehl & Jones LLP
                                                 919 North Market Street, 17th Floor, P.O. Box 8705
                                                 Wilmington, DE 19899-8705 (Courier 19801)
                                                 Telephone: (302) 652-4100
                                                 Facsimile: (302) 652-4400
                                                 Email: joneill@pszjlaw.com

              CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

                 Pursuant to Local Rule 9010–1, I certify that I am eligible for admission to this Court, am
admitted, practicing, and in good standing as a member of the Bar of the State of California and submit to
the disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation or
course of this action. I also certify that I am generally familiar with this Court’s Local Rules and with
Standing Order for District Court Fund revised 8/31/16. I further certify that the annual fee of $25.00 has
been paid to the Clerk of the Court for District Court.

Dated: March 8, 2021                             /s/ Gabriel I. Glazer
                                                 Gabriel I. Glazer (CA Bar No. 246384)
                                                 Pachulski Stang Ziehl & Jones LLP
                                                 10100 Santa Monica Boulevard, 13th Floor
                                                 Los Angeles, CA 90067-4003
                                                 Telephone: (310) 277-6910
                                                 Facsimile: (310) 201-0760
                                                 Email: gglazer@pszjlaw.com

                                     ORDER GRANTING MOTION

                IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.




         Dated: March 8th, 2021                                JOHN T. DORSEY
         Wilmington, Delaware                                  UNITED STATES BANKRUPTCY JUDGE
